Citation Nr: 1118293	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to service connection for a right wrist disability. 

6.  Entitlement to service connection for a left wrist disability. 

7.  Entitlement to service connection for a right foot disability.  

8.  Entitlement to service connection for a left foot disability.  

9.  Entitlement to service connection for hearing loss disability of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran was scheduled for a hearing before the Board at the RO in August 2010; he failed to report for the hearing and has not requested that it be rescheduled.

The issues of entitlement to service connection for hearing loss disability of the left ear, right foot disability and left foot disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1  Neither right knee disability, left knee disability, right hip disability, nor left hip disability was present until more than one year following the Veteran's discharge from service, and none of the disabilities is etiologically related to the Veteran's active service.

2.  No disability of either wrist has been present during the period of these claims.

CONCLUSIONS OF LAW

1.  Neither a right knee disability, a left knee disability, a right hip disability, nor a left hip disability was incurred in or aggravated by active service, nor may service incurrence or aggravation of arthritis of any of these joints be presumed..  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Neither a right wrist disability nor a left wrist disability was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims file, and pertinent, available post-service treatment records (including VA, Social Security Administration (SSA) and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, the Veteran has been afforded an appropriate VA examination of his knees and hips.  The Board has also considered whether an examination to determine nexus is necessary with respect to the claims for service connection for right and left wrist disabilities, and found that because no evidence of disability was presented, an opinion is not necessary.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.


Law and Regulations - Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

If certain chronic diseases, including arthritis, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Knees and Hips

In various statements received from 2006 to 2009, the Veteran maintains that his current knee and hip disabilities are related to his active service.  In particular, he claims that he developed these disabilities from repetitive parachute jumps in service.

The Veteran's DD Form 214 notes that he received a Parachute Badge and completed Basic Airborne Training.

The Veteran's STRs, including a February 1969 separation examination report, are negative for any complaints or findings related to knee or hip disabilities.  In connection with the examination for discharge from service, the Veteran denied currently having or ever having had arthritis or other musculoskeletal problems other than problems with his elbow.  The report of the examination for discharge indicates that the Veteran's lower extremities were found to be normal on clinical evaluation.  

The Veteran submitted an informal claim for service connection in August 2006 and a formal claim in February 2007.  He indicated that he was a paratrooper in the Army and injured his knees and hips jumping from airplanes.  See VA Form 21-526 received in February 2007.

A June 2006 private treatment record notes that the Veteran is obese.  An August 2006 VA treatment record notes the Veteran's history of arthralgia of the knees and hips for 15 years with no history of injury or trauma.  Private treatment records show that the Veteran was seen in April 2007 with complaints of left hip pain.

In an October 2007 statement, the Veteran indicated that he had no knee problems when he was discharged from service, but as the "years" went by he started to have problems, which his doctors agreed were related to his military service.

A May 2008 VA examination report notes the Veteran's history of parachute jumps in service.  The Veteran reported that he began to have symptoms of knee and hip problems in 1980.  He also reported current treatment for diabetes and congestive heart failure.  On examination, the Veteran was noted to be obese.  X-ray studies revealed degenerative changes in the knees and hips.  The VA examiner opined:

Given the history provided by the [V]eteran, his pain of his hips and knees began sometime in the 80s, long after his separation from the military, as well as the lack of any specific trauma or inciting event, coupled with his other medical co[-]morbidities, it is my opinion that his current bilateral hip and knee condition is less likely as not caused by or related to his duties or activities undertaken while actively enlisted in the military service.

Additional medical evidence of record includes records from SSA which show that the Veteran was found disabled, effective August 2006, based on osteoarthritis and hypertension.  The medical evidence shows findings of knee and hip disabilities, but does not link these disabilities to the Veteran's military service.  An August 2007 SSA examination report notes that the Veteran was 68 inches tall and weighed 258 pounds.

Upon review of the evidence, the Board finds that service connection is not warranted for right and left knee disabilities, or right and left hip disabilities.

The medical evidence of record shows that the Veteran has been seen for knee and hip problems in recent years.  As noted above, the Veteran's STRs are negative for evidence of any of the claimed disabilities.  The Veteran has reported that he first experienced knee and hip symptoms in 1980 (see May 2008 VA examination report) or 1991 (see August 2006 private treatment record).  The first objective medical evidence of his claimed disabilities is more than 35 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's own statements to the effect that he currently has knee and hip disabilities that were incurred during his active service.  He is competent to report observable symptoms, and thus such statements could potentially show continuity of symptoms such as to enable a grant of service connection.  

The Veteran has reported that jumped from airplanes numerous times in service.  The Board concedes that his DD Form 214 supports this assertion.  However, the Veteran has not contended that he experienced any pertinent symptoms of knee or hip disability during service or that any pertinent symptoms have continued since his discharge from service.  Instead, he has stated that these symptoms began years after service (in 1980 or 1991 as noted above).  His statements do not support the onset in service (or within one year of discharge for arthritis) of pertinent symptomatology and their continuity after service.  As previously noted, the STRs do not support any of the Veteran's claims, and the Veteran denied the presence of any pertinent symptoms in the report of medical history completed at the time of his discharge from service.  With respect to his apparent belief that the disabilities are related to parachute jumps in service, the Board notes that as a lay person the Veteran is not competent to attribute the disabilities to parachute jumps.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, there is absolutely no support for the contention in any of the medical evidence of record.

Finally, the Board notes that the May 2008 VA medical opinion is clearly against the Veteran's claims.  The VA examiner opined that the Veteran's current knee and hip disabilities are not related to his military service.  The Board finds this opinion persuasive because it is based on the Veteran's pertinent history (including his parachute jumps in service).  Notably, the examiner explained the reasons for the conclusion, as noted above, to include the lack of medical evidence in service and for years thereafter, as well as the Veteran's current obesity.  There is no competent (medical) opinion of record to the contrary. 

Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has concluded that it is not applicable to these claims because the preponderance of the evidence is against the claims.

B.  Wrists

In various statements received from 2006 to 2009, the Veteran maintains that he has wrist disabilities related to his active service.  In particular, he claims that he developed these disabilities from repetitive parachute jumps in service.

The Veteran's DD Form 214 notes that he received a Parachute Badge and completed Basic Airborne Training.

The Veteran's STRs, including a February 1969 separation examination report, are negative for any complaints or findings related to wrist disabilities.  In connection with the examination for discharge from service, the Veteran denied currently having or ever having had arthritis or other musculoskeletal problems other than problems with his elbow.  The report of the examination for discharge indicates that the Veteran's upper extremities were found to be normal on clinical evaluation.  

The Veteran submitted an informal claim for service connection in August 2006 and a formal claim in February 2007.  He indicated that he was a paratrooper in the Army and injured his feet and wrists jumping from airplanes.  See VA Form 21-526 received in February 2007.

Post-service VA and private medical evidence is similarly negative for any findings, treatment, or diagnosis of wrist disabilities.  An August 2007 SSA examination report notes that the Veteran had full dexterity in his hands.  Problems with his lower extremities were noted, but his musculoskeletal examination was otherwise normal.

Upon review of the evidence, the Board notes no wrist disability was ever diagnosed in service or thereafter.  The Veteran has not reported any treatment for a wrist disability.

The evidence of record does not include any medical opinion that a current diagnosis of a wrist disability is (or might be) related to the Veteran's service, and does not suggest that a current diagnosis of a wrist disability might be related to his service.  In the absence of adequate evidence establishing a nexus between current diagnoses of wrist disabilities and the Veteran's service, the Board finds that the Veteran's claims seeking service connection must be denied.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.


REMAND

The Veteran claims that he has disabilities of the feet related to parachute jumps in service.  He also claims that he has hearing loss disability of the left ear related to noise trauma from weapons and aircraft in service.  

The Veteran's DD Form 214 shows that he received a Parachute Badge and completed Basic Airborne Training.  It also shows that he completed Basic Combat Training and was a member of Light Weapons Infantry.  His STRs do not reveal the presence of a foot disability or hearing loss disability of the left ear.  Following service, the Veteran was diagnosed with diabetes.  A January 2007 private treatment record notes the Veteran's complaint of numb feet.  He submitted a competent statement in November 2008 that he currently has left ear hearing loss.

In McLendon v. Nicholson, 20 Vet. App. 79, 83(2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).

Under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between each of the Veteran's claimed disabilities (right foot disability, left foot disability and hearing loss disability of the left ear) and his service, to include his duties therein, is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Finally, the Board notes that the Veteran's claims file contains a compact disc containing his records from SSA pertaining to his award of disability benefits.  On remand, print-outs of all such records should be placed in the claims file.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should ensure that print-outs of all SSA records pertaining to the Veteran's award of SSA disability benefits are placed in the claims file.

2.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any of the disabilities at issue.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the RO or the AMC should arrange for the Veteran to be examined by an audiologist or a physician with sufficient expertise to determine the etiology of any current hearing loss disability of the left ear.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination.  The Veteran should undergo an audiological evaluation (with audiometric studies) to determine whether he has hearing loss disability of the left ear by VA standards.  (The examiner should specifically note whether the Veteran indeed has hearing loss disability as defined in 38 C.F.R. § 3.385.)  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion indicating whether any such hearing loss disability is, at least as likely as not (a 50 percent or better probability), related to his service.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements that he was exposed to noise from aircraft and weapons in service.  All findings and conclusions should be set forth in a legible report.

4.  The RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of any disability of either foot present during the period of the claims.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion indicating whether any such foot disability is, at least as likely as not (a 50 percent or better probability), related to his service.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements that he injured his feet jumping from airplanes in service.  All findings and conclusions should be set forth in a legible report.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


